 


114 HR 4117 IH: TRUST Act of 2015
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4117 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mr. Murphy of Florida (for himself, Mr. Rangel, Ms. Norton, and Mr. Honda) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require statistics relating to community trust in law enforcement in the National Crime Victim’s Survey, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Tracking Reputations Upgrades Societal Trust Act of 2015 or the TRUST Act of 2015. 2.Required inclusion in the National Crime Victim's Survey of statistics relating to community trust in law enforcementNot later than 270 days after the date of enactment of this Act, as part of each National Crime Victim's Survey, the Attorney General shall include statistics relating to the level of trust by the residents of a State or unit of local government in each law enforcement agency that serves that jurisdiction.  
3.Report to CongressNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit to Congress a report that includes recommendations of the Attorney General on actions that may be taken to improve the level of trust by residents of a State or unit of local government in law enforcement agencies serving that jurisdiction, if the results of the statistics required to be included in the National Crime Victim's Survey by section 2 of this Act indicate that such level of trust is, in the determination of the Attorney General, problematically low.   